NO. 07-02-0330-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



AUGUST 9, 2002



______________________________





IN RE: JUSTIN SAMIRE WHITE



_________________________________



ORIGINAL PROCEEDING

_______________________________



Before QUINN and REAVIS and JOHNSON, JJ.

Relator Justin Samire White seeks a writ of mandamus compelling the 320th
 District Court 
of Potter County, to show cause why a motion filed by relator, acting  
pro se
, has not been heard and granted.  We deny the petition.		

On July 26, 2002, relator filed with the clerk of this court a pleading entitled Petition for Writ of Mandamus.  By his petition, relator alleges that he has been under indictment since November 8, 2001.  He also alleges that he filed a motion seeking withdrawal [sic] of his counsel in a proceeding in the 320th
 District Court and appointment of a new counsel; that no action has been taken on his motion and that no action is expected.  We are requested to compel the trial court to show cause why the motion has not been heard and a new counsel appointed.  

In support of the petition for writ of mandamus, relator has neither attached nor furnished any document or record of proceedings.  The style and number of the proceeding in the 320th
 District Court is not disclosed to us.  When or if a hearing has ever been requested or the motion presented to the judge in the 320th
 District Court is not disclosed or proved by relator.   

When petition for writ of mandamus is made, it is the relator’s burden to show entitlement to the relief being requested.  
See
 
generally
 
Johnson v. Fourth District Court of Appeals
, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Relator must file with the petition, 
inter alia
, a certified sworn copy of every document that is material to relator’s claim for relief and that was filed in any underlying proceeding, and a properly authenticated transcript of any relevant testimony from any underlying proceeding including any exhibits offered in evidence or a statement that no testimony was adduced in connection with the matter complained of.  
Tex. R. App.
 P. 52.7(a).

Relator’s petition for writ of mandamus contains only allegations.  Certified, sworn copies of motions and correspondence referenced are not included with the application, nor is any other document or transcript.  Relator has not presented a record which shows entitlement to the relief sought, or upon which we are authorized to act.

The petition/application for writ of mandamus is denied.

Phil Johnson

    Justice





Do not publish.